Citation Nr: 0007144	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in February 
1998 and January 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link between 
the veteran's current cervical spine disability and his 
period of active duty service.

2.  The veteran's lumbar spine disability is manifested by 
severe limitation of motion, without evidence of pronounced 
symptoms of intervertebral disc syndrome. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a disability rating of 40 
percent for a lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for a cervical spine disability 

The law provides that an appellant is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Further, where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
conditions, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

In the veteran's case, his service medical records (SMRs) are 
devoid of any indication that the veteran complained of, was 
treated for, or diagnosed with, a cervical spine disability.

The post-service medical records include a June 1991 private 
magnetic resonance imaging report (MRI) of the cervical 
spine, which found "[d]egenerative changes in the lower 
cervical spine with posterior impression on the spinal canal 
at the C5-6 level.  This is mainly the result of spur 
formation.  Degeneration of the C5-6 disc.  No evidence of an 
extruded disc fragment."   

A December 1996 VA orthopedic examination report made no 
specific findings with respect to the veteran's cervical 
spine disability.  

An April 1998 VA examination report noted that the veteran 
reported no specific injury having been sustained to his 
cervical spine.  The veteran complained of cervical back 
pain, spasms, weakness, and pain radiation in the arms, as 
well as numbness in the hands.  The examiner commented that 
the veteran did "not describe any specific distribution to 
correspond to a cervical nerve root."  Cervical spine range 
of motion was noted to be normal, with no tenderness to 
palpation or neurologic deficits to the upper extremities 
suggesting a radicular defect.  The impressions included 
"[m]ild cervicothoracic degenerative change, unchanged from 
films of December 1996, consistent with age."  The examiner 
reiterated that the veteran "has mild cervical and thoracic 
degenerative change which are quite consistent with his age 
of eighty years.  There is no relationship between the lumbar 
strain sustained fifty years ago and these age consistent 
degenerative changes."

The remaining evidence consists of the veteran's variously 
dated written statements and his March 1999 personal hearing 
testimony, in which he contended that his cervical spine 
disability is related to active duty service.

In concluding that the veteran's claim is not well grounded, 
the Board first finds that any claim of entitlement to 
presumptive service connection is not well grounded, as there 
is no medical evidence that the veteran had cervical spine 
arthritis, to a degree of 10 percent or more, within one year 
of separation from service.  

Second, concerning whether the veteran is entitled to direct 
service connection for a cervical spine disability, the Board 
also finds the veteran's claim is not well grounded.  
Although the SMRs do not show that the veteran sustained an 
injury to the cervical spine, for the purposes of determining 
whether the his claim is well grounded, the Board accepts as 
true the veteran's statements that such an injury occurred.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board also 
finds that the second prong for finding the veteran's claim 
has also been fulfilled, as there is a current medical 
diagnosis of a cervical spine disability.  However, as there 
is no medical evidence linking his cervical spine disability 
to a disease or injury sustained during service, the 
veteran's claim is not well grounded.  Additionally, as there 
is no medical evidence that the veteran complained of, was 
treated for, or was diagnosed with, a cervical spine 
disability between the time he was discharged from service 
and June 1991, there is no basis for finding the claim well 
grounded pursuant to the chronicity provisions of 38 C.F.R. 
§ 3.303(b), or by way of continuity of symptomatology under 
Savage. 

In support of his claim for service connection for a cervical 
spine disability, the veteran has presented hearing testimony 
and written contentions.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  In other words, what is needed to 
well ground the claim is medical evidence showing that the 
veteran's cervical spine disability is related to service.  
By this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).


II. Increased lumbar spine disability rating

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher disability rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: veteran's service medical 
records; VA examination reports, radiology reports, and 
treatment records; private medical records; and the veteran's 
written statements and personal hearing testimony.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

A September 1996 Board decision established that the veteran 
is entitled to service connection for a lumbar spine 
disability.  The RO rendered an October 1996 rating decision 
characterizing the veteran's lumbar spine disability as a 
herniated nucleus pulposus, and assigned a 10 percent 
disability rating.  Pursuant to a July 1997 rating decision, 
the lumbar spine disability rating was increased to 20 
percent.  That disability rating has remained in effect ever 
since.  

A December 1996 VA orthopedic examination report included the 
following objective observations: palpation elicited 
complaints of pain along the mid dorsal and lower lumbar 
spine; there was right sciatic pain; tandem walk and standing 
on his heels and toes were performed clumsily; muscle 
strength in the bilateral lower extremities were only fair, 
although no specific muscle atrophy was noted; and there was 
decreased sensation to pinprick in the right lower extremity.  
The musculature of the back was noted to be soft, although no 
spasm was detected.  The back also displayed a fixed 
deformity and there were postural abnormalities.  Range of 
motion was as follows: Forward flexion was to 40 degrees; 
backward extension was to 10 degrees; left and right lateral 
extension was to 25 degrees; and rotation to the right and 
left was to 30 degrees.  There was evidence of pain on motion 
in the form of halting movements and verbalized pain.  
Neurologically, the L4-5 distribution resulted in decreased 
strength and sensation, and there was positive sciatic pain 
to direct palpation.  X-rays of the lumbosacral spine were 
noted to reveal minimal hypertrophic changes, and narrowed 
L4-5 and L5-S1 disc spaces.  The diagnoses included minimal 
degenerative joint disease of the lumbar spine, and right 
sciatic irritation. 

An April 1998 VA examination report noted that the veteran's 
claims file had been reviewed.  Objectively, the veteran 
ambulated with a slow but steady gait.  Although the veteran 
reported tenderness in the paraspinious musculature, there 
was no evidence of spasm or trigger points.  Heel walking and 
toe walking was unsteady, and there was "breakaway 
weakness" of the lower extremities.  Sensation was equal to 
light touch throughout the lower extremities, and straight 
leg raising was negative.  Radiological films of the lumbar 
spine revealed a diminished L5-S1 disc interval, with small 
osteophytes.  The impressions included the following: a 
history of lumbar strain on active duty; no evidence of disc 
herniation with resultant radiculopathy; negative tension 
signs; no motor sensory or reflex deficits were evident to 
confirm radiculopathy; and mild lumbar disease consistent 
with age.  The examiner further commented that the veteran's 
mild degenerative changes in the lumbar spine are consistent 
with his age.  Although a diminished L5-S1 disc interval was 
evident which could be consistent with an old disc injury, 
there was no evidence that his was causing a problem because 
there was no radiating leg pain, numbness, tingling, 
radicular weakness, motor loss, sensory loss, or reflex loss.  
In summary, the examiner opined that the mild degenerative 
changes of the lumbar spine are "consistent with [the 
veteran's] age and have no relationship to any lumbar strain 
type of injury sustained fifty years ago."  

A brief April 1998 VA neurological examination report stated 
a diagnosis of "[p]ost traumatic low back pain, degenerative 
arthritis, and multiple disc disease." 

The remaining evidence consists of the veteran's written 
statements and hearing testimony, in which he contends that 
his service-connected lumbar spine disability reflects 
symptomatology more severe then the currently assigned 20 
percent disability rating.  

Under the laws administered by VA, disability evaluations are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established, and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

38 C.F.R. § 4.71, Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine, provides that a 40 
percent disability rating is warranted for severe limitation 
of motion of the lumbar spine and a 20 percent disability 
rating is warranted for moderate limitation of motion of the 
lumbar spine. The December 1996 examination report revealed 
limitation of motion which may be considered severe and, 
therefore, entitlement to an evaluation of 40 percent, based 
on limitation of motion, is in order.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5292. 

The maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, pertaining to lumbosacral strain, is 40 percent 
evaluation and, therefore, a higher rating is not available 
under that Diagnostic Code. 

Also for consideration is 38 C.F.R. § 4.71a, Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, which 
provides for the following: a 60 percent evaluation is 
appropriate for pronounced symptoms, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermediate relief; a 40 
percent evaluation for severe symptoms, characterized by 
recurring attacks with intermittent relief; and a 20 percent 
evaluation for moderate symptoms, characterized by recurring 
attacks.  The Board observes that although there were certain 
neurological findings noted in the December 1996 VA 
examination report - such as painful motion, decreased 
strength and sensation, and positive sciatic pain, associated 
with pathology of the lumbar spine - there was no objective 
evidence of muscle spasm or absent ankle jerk.  Moreover, the 
April 1998 VA examination reports found no neurological 
deficits.  The Board concludes that the criteria for a 60 
percent rating under Diagnostic Code 5293 have not been met, 
and the disability picture presented does not more nearly 
approximate the criteria for a 60 percent rating under that 
Code.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293. 

In granting an evaluation of 40 percent for the veteran's 
lumbar spine disability, the Board has considered such 
factors as weakened movement, excess fatigability, 
incoordination, and painful motion as they relate to 
functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).



ORDER

A well-grounded claim not having been submitted, service 
connection for a cervical spine disability is denied.

An evaluation of 40 percent for a lumbar spine disability is 
granted, subject to governing regulations concerning payment 
of monetary awards.


REMAND

The Board observes that the RO rendered a March 1998 rating 
decision denying the veteran's claim for an earlier effective 
date for his service-connected lumbar spine disability.  The 
Board also notes that in September 1998, the RO received a 
letter written by the veteran to a United States Senator, in 
which he said that he was entitled to "back pay" for his 
lumbar spine disability.  The Board construes that letter to 
be a notice of disagreement with the RO's March 1998 denial 
of an earlier effective date for his lumbar spine disability.  
However, a statement of the case on that issue was not issued 
by the RO.  While the Board may not exercise jurisdiction in 
the absence of a properly perfected appeal, the matter must 
be remanded for the issuance of a statement of the case.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995). Although the Board 
has in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an earlier effective date 
for a service-connected lumbar spine 
disability. The veteran is hereby 
informed that the Board may only exercise 
jurisdiction over an issue after an 
appellant has filed both a timely notice 
of disagreement to a rating decision 
denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993).  Hence, if he wishes to 
appeal the RO's denial of an earlier 
effective date for his service-connected 
lumbar disability, he must take 
appropriate action to perfect his appeal 
following the issuance of the 
aforementioned statement of the case. In 
the event that the veteran perfects an 
appeal, the case should be returned to 
the Board for appellate consideration, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with 
procedural due process of law.  The Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

